DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a list of the closest prior art:
Huynh teaches: “[0021] At processing block 42, the EC chip and the IO chip may detect a system boot for a system. Upon system boot detection, at processing block 44, the IO chip may issue a request to download system descriptor region information. So, in this example, the IO chip may acquire system descriptor region information by reading a flash descriptor region of the flash component, such as the flash descriptor region 38 (FIG. 2). The flash descriptor region may include an address map of the flash device, and may denote which entity (i.e., a master) is allowed to read and write to a region of the flash component. For example, the flash descriptor region may indicate that an EC code region, such as the EC code region 36 (FIG. 2), may be a read only region to which the EC may issue a read operation. Also, it may indicate that the EC may issue a read/write operation to an EC data region, such as the EC data region 37 (FIG. 2). In this example, going forward, the IO chip may remain responsible for access control 
Nam (2016/0357481) teaches storing data from host read and write commands to different memory regions.  Nam does not teach a message from a host including a range count indicating a number of mappings in the message the reference cannot teach “A storage device, comprising: a processor; a memory including a plurality of memory locations; and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations . . . wherein the message comprises a range count indicating a number of mappings in the message” as recited in claim 8 including the material incorporated from claim 1.
Xu (US 2016/0277151) teaches a command structure mapping a read/write descriptor to a location in memory (to an address).  Xu does not teach the message comprising a range count indicating the number of mappings in the message or a reason to modify the message of Xu to include one.  Therefore Xu cannot teach “A storage device, comprising: a processor; a memory including a plurality of 
Takasugl (US 2005/0071570) teaches a message comprising a plurality of addresses.  Takasugl does not teach the combination of “A storage device, comprising: a processor; a memory including a plurality of memory locations; and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations . . . wherein the message comprises a range count indicating a number of mappings in the message” as recited in claim 8 including the material incorporated from claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 2014/0095855), Nam (2016/0357481), and Xu (US 2016/0277151).   
1. A storage device, comprising: 
a processor; (“The IO chip 20 may be a secure entity configured to, among other things, facilitate communication (e.g., download request transfers) between the flash component 30 and any other coupled device. The IO chip may be included, for example (but not limited to), inside a platform controller hub (PCH) or a system on a chip (SOC).”  Huynh paragraph 0015.  (A “SOC” is a term of art that a person of ordinary skill in the art would understand to include a processor.) a memory including a plurality of memory locations; (See Huynh figure 2.) and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations. (See figure 2 Huynh item 10 showing a controller 10 and processor (I/O chip 20 explained as a SOC in paragraph 0015 of Huynh). 
The previously cited art does not teach a descriptor type associated with a host command or a message mapping a descriptor type to a first and second memory location.  
A message mapping types of descriptors to a first and second portion of memory is obvious over the combination of Nam and Xu.
Nam teaches storing reads and writes from a host to different memory regions based on a type of command (read vs write): “Data received from the host A100 or the DIMM controller A240 may be stored in one of the command area A234a, the write area A234b, the read area A234c, and the status area A234d, based on a RAM command CMD_R, a RAM address ADDR_R, and a clock CK received from the host A100. For example, the RAM A234 may be a dual port SRAM which is simultaneously accessed by the host A100 and the DIMM controller A240.” Nam paragraph 0164.  “First of all, a storage command CMD_S and a storage address ADDR_S associated with a write operation may be transferred to the RAM A234 from the host A100.”  Nam paragraph 0177.  “Write data may be transferred to the RAM A234 from the host A100 based on a storage command CMD_S associated with a write operation ([circle around (6)]). At this time, the host A100 may allocate a specific area WA1 of the write area A234b to store the write data DATA_W ([circle around (6)]).” Nam paragraph 0181.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nam before the effective filing date because separation of read/write data allows data to flow in a single direction thereby reducing complexity in the system (e.g. allows the use of simple circular buffer data structures).  
Nam does not teach the details of host read write commands.  
Xu teaches: “[0007] The MDIO command frame is composed of the following 6 parts: [0008] ST: start bit (2 bit); [0009] OP: opcode (2 bit); [0010] PHYADR: physical port address (5 bit), wherein an address value "0b00000" is a broadcast address; [0011] DEVADD: MDIO device address; [0012] TA: turn around code (2 bit); for the reading operation, the host and the optical module keep an MDIO data line as high impedance at the first bit of TA, the second bit of TA is set by the optical module as logic "0", and the host starts to send data; for the writing operation, the host sets two bits of driving TA as "0b10", and starts to perform a data writing operation on the optical module; and [0013] 16-bit address or data: a data payload field in the MDIO frame structure.”  Xu paragraphs 0007-0013.  See also Xu figure 1 showing the 2 bit opcode to contain read/write indications (and read/write descriptors are “descriptor types” based on at least one embodiment in the specification).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Xu because including the indication of whether or not a command requires a read or write helps devices communicate efficiently.)
2. The storage device of claim 1, further comprising: 
a master chip and a slave chip, wherein the master chip comprises the controller and the slave chip comprises the processor. (See Hunyh figure 2 showing the controller on the host side of the I/O module.)
3. The storage device of claim 1, wherein 
the memory comprises a static random access memory (SRAM), and wherein the plurality of memory locations comprises a plurality of memory segments in the SRAM. (Nam teaches: “RAM A234 may be a dual port SRAM” Nam paragraph 0164.)
4. The storage device of claim 1, wherein 
the message comprises an opcode. (See rejection of claim 1.)
5. The storage device of claim 4, wherein 
the opcode corresponds to the type of the descriptor. (See rejection of claim 1.)
9. A storage device, comprising: 
a processor; 
a memory including a plurality of memory locations; and 
a controller configured to provide to the processor
a message mapping a type of a descriptor to a first one of the memory locations, and a different type of another descriptor to a second one of the memory locations; (See rejection of claim 1.) wherein the processor is configured to process the descriptor in the one of the memory locations based on the message, the descriptor being associated with a host command. (See rejection of claim 1.)
10. The storage device of claim 9, wherein 
the descriptor comprises a plurality of fields each indicating information for processing the host command. (See rejection of claim 1.)
11. The storage device of claim 10, wherein 
the processor is configured to refrain from identifying the information indicated in at least one of the fields in response to a determination that the message indicates the one of the memory locations. (The specification explains an embodiment in which information already transferred to the processor is not subsequently read from another message with the same data: “For instance, after reading a first read descriptor and obtaining static memory from that descriptor, the processor may store in volatile memory the static information and refer to that information again when processing subsequent read descriptors. The processor may operate similarly for write descriptors or other descriptor types.”  Specification paragraph 0031.  This embodiment reads on the claim language.  Xu teaches: “when the opcodes carried by the at least one frame include an address code, a register address for the continuous reading operation is indicated; when the opcodes carried by the at least one frame include a continuous reading opcode, it is indicated to read register data, and the host continuously reads the register data directly until the opcode in the subsequent frame is not the continuous reading opcode;”  Xu paragraph 0025.  “The situation of the continuous data reading operation is as follows. The continuous reading operation with the check frame added is composed of at least one frame, wherein the at least one frame is used for respectively calculating the check values at the host and the optical module to perform the check operation. The host first sends the at least one frame to the optical module. The first frame is the same as that of the standard reading operation, and the data payload is the register address for the reading operation. The opcode of the second frame is a continuous reading opcode (0b10), wherein the content data is read from the corresponding register and at the same time, the optical module puts the data at the next register address in a buffer for waiting the next frame to be read. At the third frame, the host directly reads the data from the register.”  Xu paragraph 0065.  Xu does not expressly state that the other fields of the frame are not read.  Omitting reading of fields other than the register a address and operation type would have been obvious as an omission of an unnecessary step and its function when the function is not desired because there is no reason to read the other fields of the frame when during a continuous write as carried out in the method taught in Xu.  See MPEP § 2144.04.) 
12. The storage device of claim 10, wherein 
the controller is configured to refrain from indicating the information in at least one of the fields to the processor. (See rejection of claim 11.)
13. The storage device of claim 9, wherein 
the message comprises an opcode corresponding to the type of the descriptor (See rejection of claim 5.) and an index associated with the one of the memory locations.  (See rejection of claim 1.) 
16. A storage device, comprising: 
a processor; a memory including a plurality of memory locations; a controller configured to provide to the processor, a message mapping a type of a descriptor to a first one of the memory locations, and a different type of another descriptor to a second one of the memory locations, and an instruction to store the descriptor in the one of the memory locations. (See rejection of claim 1.) 
17. The storage device of claim 16, wherein 
the descriptor comprises a field indicating information for processing a host command, (See rejection of claim 10.) and wherein the processor is configured to refrain from identifying the information indicated in the field in response to a determination that the descriptor is stored in the one of the memory locations.  (See rejection of claim 11.)
18. The storage device of claim 16, wherein 
the descriptor comprises a field indicating information for processing a host command, (See rejection of claim 10.) and wherein the controller is configured to refrain from indicating the information in the field to the processor. (See rejection of claim 12.)
19. The storage device of claim 16, wherein 
the message comprises a range count indicating a number of mappings in the message, (See rejection of claim 15.) an opcode corresponding to the type of the descriptor, (See rejection of claim 13.) and a plurality of indices associated with a range of the memory locations.  (See rejection of claim 14.)
20. The storage device of claim 16, wherein 
the controller is configured to provide to the processor the descriptor to be stored in the one of the memory locations after providing the message.  (See rejection of claim 1 showing the opcode to be at the end of the frame (message).
Claims 6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh, Nam, Xu, and Takasugl (US 2005/0071570)
6. The storage device of claim 1, wherein 
the message maps the type of the descriptor to at least two of the memory locations, (See rejection of claim 1.) and wherein the message comprises a plurality of indices associated with the at least two of the memory locations. (The previously cited art does not teach a message comprising a plurality of addresses (indices). 
Tagasugl teaches: “[0026] In one embodiment, READ and WRITE host commands include an opcode, a start address, and a transfer length. The opcode identifies whether the command is a READ command or a WRITE command. For a READ command, the start address identifies the starting place in the data storage device 106 where the data to be transferred to the host 102 is currently stored. For a WRITE command, the start address identifies the starting place in the data storage device 106 where the data transferred from the host 102 is to be stored.” Tagasugl paragraph 0026.  Note that a start address and a range is one way of representing a plurality of addresses.
The combination including Tagasugl would have been obvious to one of ordinary skill in the art before the effective filing date because sending address ranges requires less commands or metadata for a given amount of data.)
14. The storage device of claim 9, wherein 
the message maps the type of the descriptor to a range of the memory locations, and wherein the message comprises a plurality of indices associated with the range of the memory locations. (See rejection of claim 6.)
15. The storage device of claim 9, wherein 
the message maps the type of the descriptor to a first range of the memory locations, wherein the message further maps another type of another descriptor to a second range of the (See rejection of claims 6 and 7.)
Cancelled: claim 7.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
What Is an SoC? A Basic Definition; Tom’s Hardware by Sharon Harding 2019
N/A
SoC stands for system on a chip. This is a chip/integrated circuit that holds many components of a computer—usually the CPU (via a microprocessor or microcontroller), memory, input/output (I/O) ports and secondary storage—on a single substrate, such as silicon. Having all of these components on one substrate means SoCs use less power and take up less space than their multi-chip counterparts. SoCs are becoming increasingly popular with the growth of Internet of Things and edge and mobile computing. Take, for example, Intel’s September 2018 acquisition of SoC firm Silicon Engineering Group and older acquisitions of Altera and others.
SYSTEM AND METHOD FOR APPLICATION USAGE CONTROLS THROUGH POLICY ENFORCEMENT
US 20140173700 A1
"Furthermore, for the file descriptors, discussed above, that have memory mapped management, via policy enforcer system calls, all read, write, etc. calls are directed via memory access assuming a specific area in a file is memory mapped. If the read-write system call access is occurring on a section of the file that is not memory mapped, the system calls can be passed through after file encryption decryption" paragraph 0243.
DATA STORAGE DEVICE AND OPERATING METHOD THEREOF
US 20160253266 A1
" a processor suitable for: determining whether "i" number of logical addresses are numerically consecutive to the "k" logical addresses, wherein the logical addresses are mapped to "i" number of physical addresses numerically consecutive to the "k" physical addresses, and transmitting a first pre-read command along with first pre-read physical addresses for access to a first pre-read memory area when the "i" logical addresses are numerically consecutive to the "k" logical addresses, wherein the first pre-read physical addresses include the "i" physical addresses and one or more first read-estimated physical addresses numerically consecutive to the "i" physical addresses." paragraph 0008.
APPARATUS AND METHOD FOR CONTROLLING METADATA FOR ENGAGEMENT OF PLURAL MEMORY SYSTEMS
US 20200042225 A1


US 20200089566 A1
"Also, the metadata may include information on command data corresponding to a command received from the host 102, information on a command operation corresponding to the command, information on the memory blocks of the memory device 150 for which the command operation is to be performed, and information on map data corresponding to the command operation. That is, metadata may include all remaining information and data excluding user data corresponding to a command received from the host 102." paragraph 0095
DATA STORAGE DEVICE, OPERATION METHOD THEREOF AND CONTROLLER THEREFOR
US 20200301586 A1

LOGICAL ADDRESS REMAPPING FOR DIRECT WRITE
US 20200356295 A1
"When the host 102 sends random write requests to the storage device 104, the storage device writes the data to the first media partition 110 according to the allocation/mapping of LBAs 0- - - X to PBAs 0- - - X. " paragraph 0022.
METHODS AND APPARATUS TO CONFIGURE PERFORMANCE OF A SOLID STATE DRIVE BASED ON HOST WRITE BANDWIDTH
US 20170090752 A1
"In examples disclosed herein, a performance of the SSD is set such that a first portion of the write requests received from the host are written to the first region of the memory while the remainder of the write requests received at the SSD are written to the second region of the memory. By dividing some of the data to be written between the first region and the second region, the effective write speed performance of the SSD is reduced. " paragraph 0013.  
SECURE SYSTEM FLASH SHARING
US 20140095855 A1
"The flash descriptor region may include an address map of the flash device, and may denote which entity (i.e., a master) is allowed to read and write to a region of the flash component." paragraph 0021.

US 20160357481 A1
"The host A100 may perform a read operation or a write operation with respect to the nonvolatile memory module A200. The host A100 may access a physical layer A230 of a device controller A210 to write or read data at or from the nonvolatile memory module A200. For example, the host A100 may access a RAM A234 of the physical layer A230 to record a command and an address which are used to access the a nonvolatile memory A280."  Paragraph 0140.  "FIG. 3 is a block diagram illustrating a structure of a RAM illustrated in FIG. 2. Referring to FIG. 3, the RAM A234 may include a command area A234a, a write area A234b, a read area A234c, and a status area A234d. Data received from the host A100 or the DIMM controller A240 may be stored in one of the command area A234a, the write area A234b, the read area A234c, and the status area A234d, based on a RAM command CMD_R, a RAM address ADDR_R, and a clock CK received from the host A100. For example, the RAM A234 may be a dual port SRAM which is simultaneously accessed by the host A100 and the DIMM controller A240." paragraph 0164.  "First of all, a storage command CMD_S and a storage address ADDR_S associated with a write operation may be transferred to the RAM A234 from the host A100." paragraph 0177.  "First of all, a storage command CMD_S and a storage address ADDR_S associated with a read operation may be transferred to the RAM A234 from the host A100 ([circle around (1)]). At this time, the host A100 may allocate a specific area CA1 of the command area A234a to store the storage command CMD_S and the storage address ADDR_S ([circle around (1)]). "  paragraph 0200.
MEMORY SYSTEM AND METHOD FOR CONTROLLING NONVOLATILE MEMORY
US 20190006379 A1
"in response to receiving, from the host, a first write command designating a first region corresponding to the first die group, write first data to be written to the first region to a first write destination block which is selected from one of the first nonvolatile memory dies; and in response to receiving, from the host, a second write command designating a second region corresponding to the second die group,"  claim 1.
Coexistence message processing mechanism for wireless devices
US 8606184 B1
"The address offset 454 may be added to a base address of a memory -mapped region specified in a descriptor to identify a location where the message body 460 should be stored. " paragraph 29



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139